Case 5:20-cv-00286-AB-SHK Document 15 Filed 04/27/20 Page 1 of 2 Page ID #:79
Case 5:20-cv-00286-AB-SHK Document 15 Filed 04/27/20 Page 2 of 2 Page ID #:80




       For an action based on diversity of citizenship, the parties must be citizens
of different states and involves an amount in controversy over $75,000. 28 U.S.C.
§ 1332(a)(1).

 II.     DISCUSSION

        Defendant has not established complete diversity of citizenship because it
has not adequately alleged its own citizenship. Defendant’s Notice of Removal
states that is it “Delaware Limited Liability Company with its principal place of
business in Auburn Hills, Michigan.” Notice of Removal ¶ 11. But Defendant’s
name—FCA US LLC—indicates that it is a limited liability company. The
citizenship of a partnership or other unincorporated entity—such as a limited
liability company—is the citizenship of its members. See Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an
LLC is a citizen of every state of which its owners/members are citizens.”). To
properly plead diversity jurisdiction with respect to a limited liability company, the
citizenship of all members must be pled. NewGen, LLC v. Safe Cig, LLC, 840 F.3d
606 (9th Cir. 2016). Because Defendant has not identified all of its members, or
each member’s citizenship, Defendant has not properly alleged its citizenship.

       “Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
2001). This is particularly true for a removing defendant, who is presumed to know
the facts surrounding its own citizenship. See, e.g., Leon v. Gordon Trucking, Inc.,
76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014) (“[A] corporate defendant, like any
other, is presumed to know its own citizenship”).

       Defendant bears the heavy burden of establishing that removal was proper.
Having failed to establish its own citizenship, Defendant necessary failed to
establish complete diversity between the parties. The Court therefore REMANDS
this action to the state court from which it was removed.

         IT IS SO ORDERED.




 CV-90 (12/02)             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                           2
